Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 17, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  143342(91)                                                                                                         Justices




  CHARTER TOWNSHIP OF LYON,
           Plaintiff-Appellee,
                                                                   SC: 143342
  v                                                                COA: 294074
                                                                   Oakland CC: 2007-083871-CC
  McDONALD’S USA, L.L.C.,
          Defendant,
  and

  MILFORD ROAD EAST DEVELOPMENT
  ASSOCIATES, L.L.C.,
             Intervening Defendant-Appellant.
  _____________________________________


         On order of the Chief Justice, the motion by Michigan Chamber Litigation Center
  for leave to file a brief amicus curiae in this case is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 17, 2012                       _________________________________________
                                                                              Clerk